Citation Nr: 1760331	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-19 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to January 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This RO determination granted service connection for PTSD and assigned a 50 percent rating, effective July 10, 2003.

In March 2017, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.


FINDING OF FACT

The weight of the competent and probative evidence reflects that the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to provide claimants with notice and assistance in substantiating a claim.  When a claim has been granted and there is disagreement as to "downstream" questions, such as effective dates, the claim has been substantiated and there is no need to provide additional notice and the Court will not presume that a notice error is prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128, 137 (2008).  That burden has not been met in this case as the Veteran has not alleged such prejudice.

Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  The Veteran was afforded VA examinations in August 2003, September 2012, and July 2016.

As such, the Board will proceed to the merits of the appeal.

Legal Criteria

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Id. at 126-27; Hart v. Mansfield, 
21 Vet. App. 505, 509-10 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2017).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disorder.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath, 1 Vet. App. at 593.  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  

The Veteran contends he is entitled to an initial rating in excess of 50 percent for PTSD, evaluated under Diagnostic Code 9411.  

Psychiatric disabilities are rated based on the General Rating Formula codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms.  "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and (5th ed. 2013) (DSM-5).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

The Court has observed that the listed symptoms are examples of the type and degree of the manifestations of a mental disability required for a given disability rating, and that the presence of "all, most, or even some of the enumerated symptoms" is not required to support a disability rating.  Mauerhan, 
16 Vet. App. at 442.  Accordingly, it is not sufficient for the Board to simply match the symptoms listed in the rating criteria against those exhibited by a veteran.  Rather, "VA must engage in a holistic analysis" of the severity, frequency, and duration of the signs and symptoms of the veteran's mental disorder, determine the level of occupational and social impairment caused by those signs and symptoms, and assign an evaluation that most nearly approximates that level of occupational and social impairment.  Bankhead v. Shulkin, 29 Vet. App. 10, 22 (2017).

Under the General Rating Formula, the criteria for a 50 percent rating are as follows:  Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

The criteria for 70 percent rating are:  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

The criteria for 100 percent rating are:  Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Board notes that the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM)-5 no longer utilizes GAF scores.  However, DSM-V is applicable to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after the effective date of August 4, 2014.  

A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.) American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2016).

PTSD Facts and Analysis

The Veteran was granted service connection for PTSD, effective July 2003, and an initial disability rating of 50 percent was assigned.  The Veteran contends he is entitled to an initial rating in excess of 50 percent.

In August 2003, the Veteran underwent a VA examination.  He was alert and well oriented.  He displayed no evidence of depression, but his mood was anxious and his affect was labile and somewhat confrontational.  He was aware of his tendency towards aggression, suggesting a good insight into his own mental status, but a fundamental inability to manage it.  He denied hallucinations or delusions.   He also denied homicidal or suicidal ideation, or intent.  He denied the former despite his aggressive verbiage in response to any number of people.  In regard to the latter, he admitted to having harbored suicidal thought, but stated that he would never consider killing himself because of his religion and concern for his daughter.  His judgment was somewhat questionable.  He reported losing his job recently.  He got along with his co-workers, but did not get along with management.  He was disabled as a truck driver years before.  His GAF score was 68.  8/18/2003 VA Examination.

Social Security Administration documents from February 2005 noted that the Veteran stated that he was disabled because of severe arthritis of the lower back, left and right shoulder, and chronic depression.  An assessment indicated that he could not sustain attention for complex tasks but could perform at least simple and routine work tasks. He was able to communicate with a supervisor and coworkers, but should not deal with the public.  10/21/2008 Medical Treatment Records-Furnished by SSA.

A mental health note from May 2009, the Veteran reported feeling stressed and anxious about Social Security letters saying that he was overpaid a large amount of money.  He indicated that his sleep was impaired, he was having nightmares, felt hopeless, and lacked motivation.  His mood was depressed and he had a restricted affect with anxious tone.  His speech was normal tone and rate.  He denied homicidal and suicidal ideation.  An entry from September 2010 documented that the Veteran continued to feel depressed.  He was feeling hopeless and lacking motivation.  He reported also having intrusive thoughts and feeling anxious.  He swam daily for an hour, watched television, rode his motorcycle and went to the American Legion.  He denied having suicidal or homicidal ideation.  A screening suggested no depression.  In December 2010, the Veteran reported that the holidays were always a bad time and he was sleeping about three to five hours.  He felt hopeless and lacked motivation and interest.  He lifted weights every other day, watched television, rode his motorcycle, and visited the American Legion.  He denied suicidal and homicidal ideation.  In February 2011, he reported being unable to fall asleep, weird nightmares and intrusive memories.  He felt hopeless, lacked motivation, had been isolating, and feeling restless and anxious.  He swam daily for an hour and exercised in his gym.  He watched television, rode his motorcycle and went to the American Legion.  He had a full affect with depressed mood.  He denied suicidal and homicidal ideation.  5/22/2009 Medical Treatment Record-Government Facility; 4/23/2013 CAPRI, at 1-4.

The Veteran was afforded a VA examination in September 2012.  The examiner determined that the Veteran had occupational and social impairment with reduced reliability and productivity.  He reported that he lived alone and had no contact with his only sibling and daughter since 2007.  For leisure, he watched television and took care of his cat.  He was active with the American Legion and was interested in motorcycles and rode occasionally.  He was fired multiple times for anger problems.  His last job was in maintenance.  His last GAF score was 50 in June 2012.  He had a history of violent outburst with no police involvement.  He had no suicide attempts.  His symptoms included anxiety, chronic sleep impairment, mild memory loss, circumstantial or stereotyped speech, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  9/27/2012 VA Examination.

The Veteran was afforded another VA examination in July 2016.  He reported that he lived alone and spent most of his time watching television.  He had no contact with his daughter for years.  He occasionally went to the American Legion to socialize with friends.  He was able to take care of his activities of daily living.  He had a GAF of 55 in November 2015 and April 2016.  He had no legal problems, suicide attempts, or violence.  He had verbal anger.  His hygiene and grooming were okay.  His mood was dysphoric and he was amicable towards the examiner.  His symptoms included depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, circumstantial or stereotyped speech, disturbance of motivation and mood, difficulty in adapting to stressful circumstances.  The examiner determined that he had occupational and social impairment with reduced reliability and productivity.  7/8/2016 C&P Examination.

In a medical treatment note from November 2015, he reported that he was doing well.  He had been riding his motorcycle and was active.  He was sleeping off on and off without nightmares.  His mood was okay and he had a full affect with euthymic tone.  He denied suicidal or homicidal ideation.  In April 2016 showed that the Veteran was irritable and frustrated with his primary care physician and his neighbor who drove into his block wall.  He took his neighbor to small claims court.  He slept well and denied any sleep difficulties or nightmares.  He was oriented to time, place and personal information.  His speech was normal tone and rate, motor was normal, and mood was okay.  He had full affect with euthymic tone.  He had no suicidal or homicidal ideation.  CAPRI, at 42-43, 84-85.

At his hearing in March 2017, the Veteran stated that he lived alone with his cat.  He only knew about four or five people who lived in the trailer park with him.  He spent most of his time at home.  He also rode his motorcycle, spent time with a friend, and also spent time at the American Legion.  He stated that he slept about three hours a night and frequently made sure everything in his home was secure.  He also slept with a gun under his pillow.  He stated that he had thoughts of suicide.  He was also involved in an incident in which he threw a neighbors brother into the river.  He was arrested, but all the charges were dropped.  He worked until about 2003 when he got fired.  He began receiving Social Security disability benefits soon after and has been living on that since then.  His friend reported that he could get irritable and angry quickly at times depending on the situation.  She believed he got angry for credible reasons, but that his response was quick.  She also said he had difficulty concentrating and lost his train of thought.  She also said that he had spoken with her about being suicidal.  She and other friends looked out for him when he went to the American Legion.  Transcript at 7-8, 14-15, 21-23, 27-28.

The Board finds the August 2003, September 2012, and July 2016 VA examinations, as well as the various mental status examinations in the treatment records, to be competent, credible, and highly probative, as they are supported by in-person examinations, medical expertise, review of the relevant medical records, and sufficient rationales.  The Board has also considered the competent and credible statements of the Veteran and his friend describing his symptoms and impact of such symptoms.  Accordingly, the Board finds that the weight of the competent and probative medical and lay evidence is against finding that the Veteran's mental health symptoms result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking, or mood.

The Board engaged in a holistic analysis of the severity, frequency, and duration of the signs and symptoms of the Veteran's PTSD, but finds that his mental health symptoms more nearly approximate a 50 percent rating during the appeal period.  The Veteran's primary symptoms during the appeal period included depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, circumstantial or stereotyped speech, disturbance of motivation and mood, and difficulty in adapting to stressful circumstances.

The Veteran's 50 percent rating accounts for his reduced reliability in social and occupational areas.  The Board notes that the evidence shows that the Veteran does have positive relationships at the America Legion and a close friend.  While the Veteran has not worked since 2003, that is also in part due to physical limitations that are not service connected.  In this regard, a September 2006 social security determination indicates that the Veteran was disabled under the Social Security Act primarily for affective disorders and secondarily for osteoarthrosis and allied disorders.

A still higher rating of 70 percent is not warranted based on the evidence.  In finding that the weight of the competent evidence does not support occupational and social impairment with deficiencies in most areas, the Board has also considered as a factor that the evidence does not demonstrate such symptoms as obsessional rituals which interfere with routine activities, speech intermittently illogical, near-continuous panic or depression affecting the ability to function independently, or neglect of personal appearance or hygiene.  The Board notes that the Veteran was able to care for his activities of daily living.  While the record contains some notations of irritability and outbursts of anger, the Board notes that overall the evidence does not show deficiencies in judgment or thinking.  In this regard, the 2016 VA examiner noted that the Veteran was amicable.  Additionally, the record contains competent and credible evidence that the Veteran has an ability to establish and maintain effective relationship.  Indeed, the 2005 social security assessment reflects that he was able to communicate with coworkers and supervisors and the 2016 VA examination report reflects the would go to the American Legion to socialize.  While the Board acknowledges that the Veteran reported thoughts of suicide at the 2017 hearing, the Board finds that the overall weight of the evidence on this topic shows that the Veteran has consistently denied such, to include upon mental health examination in 2003, 2010 and 2015.


In sum, when these factors are taken as a whole and view over the entire course of this appeal, the Board finds that the Veteran's level of impairment is more nearly approximated by occupational and social impairment with reduced reliability and productivity.  That level of impairment warrants a 50 percent rating.  38 C.F.R. § 4.130, Code 9411.



ORDER

An initial disability rating in excess of 50 percent for PTSD is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


